           Case 5:18-md-02834-BLF Document 633 Filed 09/08/20 Page 1 of 7


 1 MICHAEL A. SHERMAN (SBN 94783)
     masherman@stubbsalderton.com
 2 JEFFREY F. GERSH (SBN 87124)
     jgersh@stubbsalderton.com
 3 SANDEEP SETH (SBN 195914)
     sseth@ stubbsalderton.com
 4 WESLEY W. MONROE (SBN 149211)
     wmonroe@stubbsalderton.com
 5 STANLEY H. THOMPSON, JR. (SBN 198825)
     sthompson@stubbsalderton.com
 6 VIVIANA B. HEDRICK (SBN 239359)
     vhedrick@stubbsalderton.com
 7 STUBBS ALDERTON MARKILES, LLP
   15260 Ventura Boulevard, 20TH Floor
 8 Sherman Oaks, CA 91403
   Telephone:   (818) 444-4500
 9 Facsimile:   (818) 444-4520

10 Attorneys for PersonalWeb Technologies, LLC
11
12                                   UNITED STATES DISTRICT COURT

13                               NORTHERN DISTRICT OF CALIFORNIA

14                                         SAN JOSE DIVISION

15    IN RE PERSONAL WEB TECHNOLOGIES,              CASE NO.: 5:18-md-02834-BLF
      LLC, ET AL., PATENT LITIGATION
16
      AMAZON.COM, INC. and AMAZON WEB               Case No.: 5:18-cv-00767-BLF
17                                                  Case No.: 5:18-cv-05619-BLF
      SERVICES, INC.,
18                     Plaintiffs,                  DECLARATION OF VIVIANA BOERO
                                                    HEDRICK IN SUPPORT OF
19    v.                                            AMAZON.COM, INC., AMAZON WEB
                                                    SERVICES, INC., AND TWITCH
20    PERSONALWEB TECHNOLOGIES, LLC                 INTERACTIVE INC.’S
      and LEVEL 3 COMMUNICATIONS, LLC,              ADMINISTRATIVE MOTION TO
21                                                  FILE UNDER SEAL
                      Defendants.
22
23    PERSONALWEB TECHNOLOGIES, LLC
      and LEVEL 3 COMMUNICATIONS, LLC,
24                     Counterclaimants,
25    v.

26    AMAZON.COM, INC. and AMAZON WEB
      SERVICES, INC.,
27                     Counterdefendants.
28

     DECLARATION OF VIVIANA BOERO HEDRICK                         CASE NO: 5:18-MD-02834-BLF
     ISO ADMINISTRATIVE MOTION                                    CASE NO: 5:18-CV-00767-BLF
     TO FILE UNDER SEAL                                           CASE NO: 5:18-CV-05619-BLF
          Case 5:18-md-02834-BLF Document 633 Filed 09/08/20 Page 2 of 7


 1   PERSONALWEB TECHNOLOGIES, LLC, a
     Texas limited liability company, and
 2   LEVEL 3 COMMUNICATIONS, LLC, a
     Delaware limited liability company
 3                    Plaintiffs,
 4   v.

 5   TWITCH INTERACTIVE, INC. a Delaware
     corporation,
 6                Defendant.

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     DECLARATION OF VIVIANA BOERO HEDRICK                  CASE NO: 5:18-MD-02834-BLF
     ISO ADMINISTRATIVE MOTION                             CASE NO: 5:18-CV-00767-BLF
     TO FILE UNDER SEAL                                    CASE NO: 5:18-CV-05619-BLF
Case 5:18-md-02834-BLF Document 633 Filed 09/08/20 Page 3 of 7
          Case 5:18-md-02834-BLF Document 633 Filed 09/08/20 Page 4 of 7


 1    Gregorian Declaration             agreement concerning the
                                        patents-in-suit that
 2                                      PersonalWeb has designated
                                        as “Highly Confidential –
 3
                                        Attorney’s Eyes Only”
 4    Exhibit 11 to the                 June 2015 letter from            Entire document.
      Gregorian Declaration             PersonalWeb’s counsel to an
 5                                      accused infringer of the
                                        patents-in-suit that
 6                                      PersonalWeb has designated as
 7                                      “Highly Confidential
                                        Attorney’s Eyes Only”
 8    Exhibit 13 to the                 Emails between                   Entire document.
      Gregorian Declaration             PersonalWeb’s counsel and
 9                                      counsel for an accused
                                        infringer of the patents-in-suit
10                                      from January to March 2018
11                                      that PersonalWeb has
                                        designated as “Highly
12                                      Confidential – Attorney’s Eyes
                                        Only”
13
14
        4. The material requested to be sealed comprises information designated as “HIGHLY
15
     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to the Stipulated Protective Order
16
     (Case No. 18-md-02834-BLF, Dkt. No. 290). PersonalWeb requests that the Court maintain under
17
     seal only Exhibits 1 and 10 to the Gregorian Declaration and the portions of the Reply that reference
18
     or describe the contents of Exhibits 1 and 10, found in the Reply at 12:12-21 (the “Requested Sealed
19
     Material”).
20
        5. The excerpts of the deposition testimony of Kevin Bermeister attached as Exhibit 1 to the
21
     Gregorian Declaration are designated “Highly Confidential – Attorneys’ Eyes Only” pursuant to the
22
     Stipulated Protective Order. This exhibit contains excerpts of the deposition transcript of
23
     PersonalWeb’s Non-Executive Chairman, Kevin Bermeister. In this testimony, Mr. Bermeister
24
     provides non-public and sensitive financial information describing settlements negotiations and
25
     licensing agreements entered into between PersonalWeb and third parties that are not part of this
26
     MDL proceeding, and that relate to the resolution of cases that also were never a part of this MDL
27
     proceeding.
28

                                                       2
     DECLARATION OF VIVIANA BOERO HEDRICK                                 CASE NO: 5:18-MD-02834-BLF
     ISO ADMINISTRATIVE MOTION                                            CASE NO: 5:18-CV-00767-BLF
     TO FILE UNDER SEAL                                                   CASE NO: 5:18-CV-05619-BLF
          Case 5:18-md-02834-BLF Document 633 Filed 09/08/20 Page 5 of 7


 1       6. Similarly, Exhibit 10 to the Gregorian Declaration is a settlement agreement between

 2 PersonalWeb and VigLink that was designated as “Highly Confidential – Attorneys’ Eyes Only”
 3 under the Stipulated Protective Order. This is a settlement agreement between PersonalWeb and an
 4 entity that is not now and was never a party to this MDL proceeding. Additionally, this settlement
 5 agreement contains highly sensitive financial information as it discloses revenue information
 6 belonging to Viglink, which is confidential information that PersonalWeb agreed to maintain as
 7 confidential under the terms of that settlement agreement.
 8       7. In the Ninth Circuit, a district court may override the presumption of public access to judicial

 9 documents where “good cause” is shown. See Phillips ex rel. Estates of Byrd v. General Motors
10 Corp., 307 F.3d 1206, 1210 (9th Cir. 2002). “For good cause to exist, the party seeking protection
11 bears the burden of showing specific prejudice or harm will result if no protective order is granted.”
12 Id. at 1211 (internal citations omitted). A party seeking to file documents under seal in connection
13 with a dispositive motion must establish compelling reasons for doing so to rebut the presumption
14 against public access. See Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1136 (9th Cir.
15 2003).
16       8. Courts have found that “confidential business information” in the form of “license

17 agreements, financial terms, details of confidential licensing negotiations, and business strategies”
18 satisfies the “compelling reasons” standard. See In re Qualcomm Litig., No. 3:17-cv-0108-
19 GPCMDD, 2017 WL 5176922, at *2 (S.D. Cal. Nov. 8, 2017) (observing that sealing such
20 information “prevent[ed] competitors from gaining insight into the parties’ business model and
21 strategy”); Finisar Corp. v. Nistica, Inc., No. 13-cv-03345-BLF (JSC), 2015 WL 3988132, at *5
22 (N.D. Cal. June 30, 2015) (observing that courts “regularly find that litigants may file under seal
23 contracts with third parties that contain proprietary and confidential business information”).
24       9. Here, the portions of the documents PersonalWeb seeks to file under seal are narrowly

25 tailored to include only material eligible for sealing under the law of this Court. There is a
26 compelling interest in maintaining the confidentiality of the Requested Sealed Material described
27 above as both the settlement agreement between PersonalWeb and VigLink and Mr. Bermeister’s
28 testimony detailing the negotiations, terms, and discussions surrounding licensing agreements with

                                                        3
     DECLARATION OF VIVIANA BOERO HEDRICK                                 CASE NO: 5:18-MD-02834-BLF
     ISO ADMINISTRATIVE MOTION                                            CASE NO: 5:18-CV-00767-BLF
     TO FILE UNDER SEAL                                                   CASE NO: 5:18-CV-05619-BLF
          Case 5:18-md-02834-BLF Document 633 Filed 09/08/20 Page 6 of 7


 1 third parties constitutes confidential business information in precisely the form of “license
 2 agreements, financial terms [and] details of confidential licensing negotiations.” In re Qualcomm
 3 Litig., 2017 WL 5176922, at *2.
 4       10. Moreover, documents attached to motions that are only “tangentially related to the merits of

 5 a case” are not subject to the strong presumption of access. Ctr. for Auto Safety v. Chrysler Grp.,
 6 LLC, 809 F.3d 1092, 1101 (9th Cir. 2016). Accordingly, parties moving to seal such records need
 7 only meet the lower “good cause” standard of Rule 26(c). Id. at 1097. The “good cause” standard
 8 requires a “particularized showing” that “specific prejudice or harm will result” if the information is
 9 disclosed. Phillips, supra, 307 F.3d at 1210–11 (citation and internal quotation marks omitted); see
10 also Fed. R. Civ. P. 26(c). Here, good cause exists to keep the Requested Sealed Material under seal
11 because the this third-party confidential financial information is only tangentially related to the
12 merits of this case as it does not relate to Amazon, Twitch, or any entity that is a party to this MDL
13 proceeding, nor does it reflect any conduct undertaken by PersonalWeb during the duration of this
14 proceeding. PersonalWeb, VigLink and the other third parties discussed in the Requested Sealed
15 Material will suffer prejudice if the Requested Sealed Material is unsealed because the public will
16 then be privy to the details surrounding the confidential licensing negotiations and ultimate financial
17 terms of those negotiations which might harm these PersonalWeb’s and these third parties’
18 competitive standing if disclosed to the public. See Phoenix Technologies Ltd. v. VMware, Inc., No.
19 15-cv-01414-HSG, 2018 WL 1169188, at *2 (N.D. Cal. Feb. 14, 2018) (good cause exists to protect
20 business information that might harm a party’s competitive standing if disclosed, and where the
21 redaction is “sufficiently narrowly tailored” to only seal portions of the exhibit that might put
22 sensitive business information at risk).
23       11. PersonalWeb therefore respectfully requests that the Court maintain under seal Exhibits 1

24 and 10 to the Gregorian Declaration and the portions of the Reply that reference or describe the
25 aforementioned documents found at Reply at 12:12-21.
26           I declare under penalty of perjury under the laws of the United States of America that the

27 foregoing is true and correct.
28

                                                        4
     DECLARATION OF VIVIANA BOERO HEDRICK                                  CASE NO: 5:18-MD-02834-BLF
     ISO ADMINISTRATIVE MOTION                                             CASE NO: 5:18-CV-00767-BLF
     TO FILE UNDER SEAL                                                    CASE NO: 5:18-CV-05619-BLF
        Case 5:18-md-02834-BLF Document 633 Filed 09/08/20 Page 7 of 7


 1              Executed on September 8, 2020 in Sherman Oaks, California.

 2
 3                                             /s/ Viviana Boero Hedrick
                                                   Viviana Boero Hedrick
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                5
     DECLARATION OF VIVIANA BOERO HEDRICK                         CASE NO: 5:18-MD-02834-BLF
     ISO ADMINISTRATIVE MOTION                                    CASE NO: 5:18-CV-00767-BLF
     TO FILE UNDER SEAL                                           CASE NO: 5:18-CV-05619-BLF
